DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,5,9 and 10 all recites the limitation "the central portion resting on a surface of the central portion" in line 6 of claim 1, line 7 of claim 5, line 7 of claim 9 and line 6 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 10-14, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoettle et al (5,458,236) in view of C.E. Butlin (2,792,933).

As to claim 2, Schoettle further discloses a central portion of the tray contacts a surface of the bottom portion (Figure 3 shows a surface portion 31 of the bottom portion 3 is in contact with the central portion of the insert 25).
As to claim 5, Schoettle discloses a device comprising a box (outer container 1) having a bottom portion (3) with at least one slit (slit is form at the open end of the container between sidewalls 6) and at least one bottom portion cutout (rectangular cutout 8),; a tray (insert 25) positioned within the bottom portion, the tray to receive a gift card and including at least one tray portion slit (slit is from at the 15) and at least one tray portion cutout (cutout 29); and the at least one tab configured to retain the gift card (the smaller receiving space 15 is for holding insert 16  which is space and size to capable to hold a gift card, furthermore, applicant does not specifically discloses a specific size of a gift card) within the central portion of the tray and resting on a surface of the central portion of the tray (the tab retain the insert 16 within the space 15 and depend on the thickness and size of the insert 16, the insert would resting on a central portion of a surface of the tray, furthermore, if the container is turning upside down, the insert would also resting on a central portion of a surface of the tray), the gift card retained aligned with the at least one bottom portion cutout (8, as shown in Figure 1, if a 
As to claim 6, Schoettle further discloses a central portion of the tray contacts a surface of the bottom portion (Figure 3 shows a surface portion 31 of the bottom portion 3 is in contact with the central portion of the insert 25).
As to claim 10, Schoettle discloses a device comprising a box (outer container 1) having a bottom portion (3) with least one bottom portion cutout (rectangular cutout 8),; a tray (insert 25) positioned within the bottom portion, the tray to receive an article/sheet 
As to claims 11, 13 and 18, Schoettle as modified further discloses one or more notches to grip and remove the lid portion from the bottom portion (Figure 3 shows the upper edge of the side wall 6 of the bottom portion above the channel (7) showing outwardly bend end and the bend end forming a notch between the sidewall 2 of the lid).
As to claims 12, 14 and 19, Schoettle as modified further discloses one or more finger notches (14, Butlin that is capable of insert a card into the container and provide notches to be able to grasp the article dispense from the container).  
As to claim 20, Schoettle further discloses a central portion of the tray contacts a surface of the bottom portion (Figure 3 shows a surface portion 31 of the bottom portion 3 is in contact with the central portion of the insert 25).

Claims 3-4, 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoettle et al (5,458,236) and C.E. Butlin (2,792,933), further in view of Glowacki (2011/0266335).
As to claims 3-4 and 7-8. Schoettle does not disclose one or more decorative liners to cover an exterior of the bottom portion and the lid portion, wherein the decorative liner includes at least one liner cutout and at least one liner slit, wherein the at least one bottom portion cutout, tray portion cutout, and liner cutouts are aligned, and wherein the at least one bottom portion slit, tray portion slit, and liner portion slit are aligned,  wherein the portion of the gift card received in the device is accessible through . 
Claims 9, 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoettle et al (5,458,236) in view of Chrisman (8,474,619) and C.E. Butlin (2,792,933).
As to claim 9, Schoettle discloses a method of display article comprises provide a box (outer container 1) having a bottom portion (3) with at least one slit (slit is form at the open end of the container between sidewalls 6) and at least one bottom portion cutout (rectangular cutout 8), and a lid portion (top part 4); a tray (insert 25) positioned within the bottom portion, the tray to receive a gift card and including at least one tray portion slit (slit is from at the 15) and at least one tray portion cutout (cutout 29); sliding an insert (sheet or book 16) through at least one slit so that a portion of the insert (16) is accessible through the at least one bottom portion cutout and the at least one tray portion cutout and the at least one tab configured to retain an insert (16) within the 
As to method claim 15, Schoettle as modified further discloses one or more notches to grip and remove the lid portion from the bottom portion (Figure 3 shows the 
As to method claim 16, Schoettle as modified further discloses one or more finger notches (14, Butlin that is capable of insert a card into the container and provide notches to be able to grasp the article dispense from the container).  
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoettle et al (5,458,236) in view of Chrisman (8,474,619) and C.E. Butlin (2,792,933), further in view of Glowacki (2011/0266335).
As to method claim 17. Schoettle does not disclose one or more decorative liners to cover an exterior of the bottom portion and the lid portion, wherein the decorative liner includes at least one liner cutout and at least one liner slit, wherein the at least one bottom portion cutout, tray portion cutout, and liner cutouts are aligned, and wherein the at least one bottom portion slit, tray portion slit, and liner portion slit are aligned,  Nevertheless, Glowacki discloses a container (40) with slots (42) and a decorative liner (400) covering the exterior portion of the container, the decorative liner further discloses cutouts (416) that aligned with the slots (42), which a portion of the article store within can be view and access through the cutout in the decorative liner and through the cutout of the container.  It would have been obvious to one of ordinary skill in the art at the time of the invention of modify the container of Schoettle with decorative cover covering the container with aligned cutout corresponding to the cutout of the container as taught by Glowacki to provide additional liner/cover to the container which provide additional protection and more decorative appearance to the consumers/users. 
Response to Arguments
Applicant's arguments filed 09/18/2020 have been fully considered but they are not persuasive. 
In applicant’s remark, applicant amendment the claim with “at least one tab configured to retain the gift card within the central portion resting on a surface of the central portion, the gift card retained aligned with at least one bottom portion cutout” and argues that Schoettle nor Butlin discloses, suggest or teach any such element.  First of all, when review the independent claim with the new limitation, applicant does not positively recites the gift card in combination with the container, applicant use “for holding a gift card”, “the tray to receive a gift card” and “tab configured to retain a gift card”, which are all intended use language and not being positively claiming the gift card in combination with the container.  Second, the new limitation requires “at least one tab configured to retain the gift card within the central portion resting on a surface of the central portion, the gift card retained aligned with at least one bottom portion cutout” which Schoettle discloses at least one tab configured to retain an insert (16) within the central portion of the tray and resting on a surface of the central portion of the tray (the tab retain the insert 16 within the space 15 and depend on the thickness and size of the insert 16, the insert would resting on a central portion of a surface of the tray, furthermore, if the container is turning upside down, the insert would also resting on a central portion of a surface of the tray), the insert retained aligned with the at least one bottom portion cutout (8, as shown in Figure 1, the insert is aligned with both the tray cutout 29 and bottom portion cutout 8).  Therefore, the newly amended claim would still read on the combination of primary reference Schoettle and secondary reference Butlin.  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736